DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 2 recites the limitation "dielectric bonding" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 7, 11, 12, 15, 17, 19, 20, 23-29, 32, 34, 35, 37 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US PG Pub. 20190018245) in view of Pezeshki et al. (US PG Pub. 20200411587).
Regarding claims 1, 28, 29 and 40, Cheng discloses an optical device comprising: 
a first optical element having a first array of optical emitters configured to emit light of a first color (para. 0164; first light emitter 1002a may be configured to emit a first color of light (e.g., red)); 
a second optical element having a second array of optical emitters configured to emit light of a second color (para. 0164; second light emitter 1002b may be configured to emit a second color of light (e.g., green)) different from the first color; and 
an optical pathway optically coupled with the first and second optical elements (para. 0166; the pathway that is created by the first color mixing element 1004a, second color mixing element 1004b and third light emitters 1002b of figs. 18A-18M), the optical pathway configured to transmit a superposition of light from the first and second optical emitters to an optical output to be viewed by a user (the color mixing elements combine the first and second colors from the first and second optical elements 1002a and 1002b).
Cheng fails to teach wherein the optical element directly bonded to at least one processor element without an intervening adhesive, the at least one processor element comprising active circuitry configured to control operation of the optical element.
Pezeshki discloses chip-scale optical interconnect wherein a semiconductor chip bonded to the microLED without an intervening adhesive (para. 0034; the microLEDs are bonded to chips…para. 0024; the first semiconductor chip comprises a processor), the at least one processor element comprising active circuitry configured to control operation of the optical element (para. 0014; optical devices for displays and waveguide structures for control of three-dimensional (3D) beams together, breaking the technological barriers in short distance data communications and providing for implementation of devices that can form data connections that are potentially fast, low power, and low cost, at short distances.).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the optical device of Cheng with the bonded optical device of Pezeshki for the first and second optical elements in order to increase the response time of the LED’s (Pezeshki; para. 0035).

Regarding claim 2, Cheng discloses an optical device comprising a first (1002a of figs. 18A-18B) and second (1002b of figs. 18A-18B) optical elements generating first (red) and second colors (green).
Cheng fails to teach wherein respective dielectric bonding surfaces of the first optical element and the at least one processor element are directly bonded to one another without an intervening adhesive.
Pezeshki discloses chip-scale optical interconnect wherein respective dielectric bonding surfaces of the first optical element and the at least one processor element are directly bonded to one another without an intervening adhesive (para. 0044; In addition to silica-on-silicon, other materials can be used, such as silicon oxynitride waveguides, polymer waveguides, or other dielectrics.). 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the optical device of Cheng with the bonded optical device of Pezeshki for the first and second optical elements in order to increase the response time of the LED’s (Pezeshki; para. 0035).

Regarding claim 5, Cheng discloses wherein a first optical emitter of the first array of optical emitters (1002a) and a second optical emitter (1002b) of the second array of optical emitters at least partially define a pixel (para. 0214; The size and/or number of pixels associated with a given color can be selected to provide the desired color balance (e.g., white balance) and/or address different efficiencies associated with different color), and wherein the optical pathway is configured to transmit a superposition of the light from the first and second optical emitters of the pixel (para. 0214).

Regarding claim 7, Cheng discloses an optical device comprising a first (1002a of figs. 18A-18B) and second (1002b of figs. 18A-18B) optical elements generating first (red) and second colors (green).
Cheng fails to teach wherein the at least one processor element comprises a common carrier.
Pezeshki discloses chip-scale optical interconnect wherein the at least one processor element comprises a common carrier (para. 0023; an optical communications system for semiconductor chips on a common substrate, comprising: a plurality of first microLEDs associated with a first semiconductor chip).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the optical device of Cheng with the common substrate of Pezeshki in order to reduce the amount of circuits thus, taking up less space.

Regarding claim 11, Cheng discloses wherein the first and second optical elements are laterally offset from one another along a direction parallel to a major surface of the at least one processor element, wherein respective emission surfaces of the first and second optical elements are generally parallel to one another (illustrated in figs. 18E-18G).

Regarding claim 12, Cheng discloses wherein respective emission surfaces of the first and second optical elements are disposed non-parallel to one another (illustrated in fig. 18A).

Regarding claim 15, Cheng discloses wherein the optical pathway comprises one or more redirection elements (color mixing elements 1004a, 1004b) to redirect light from the first and second image regions (illustrated in figs. 18D and 18G), and wherein the optical pathway comprises a lens (para. 0170; lenses 1012a, 1012b and 1012c of fig. 18D and 18G) configured to act upon the superimposed light (illustrated in figs. 18D and 18G).

Regarding clam 17, Cheng discloses further comprising a third optical element (light emitter 1002c emitting blue of figs. 18A-18M) optically coupled with the optical pathway (illustrated in figs. 18A-18M).
Cheng fails to teach wherein optical element is bonded to the at least one processor element, the third optical element configured to emit light of a third color that is different from the first and second colors.
Pezeshki discloses chip-scale optical interconnect wherein a semiconductor chip bonded to the microLED without an intervening adhesive (para. 0034; the microLEDs are bonded to chips…para. 0024; the first semiconductor chip comprises a processor), the at least one processor element comprising active circuitry configured to control operation of the optical element (para. 0014; optical devices for displays and waveguide structures for control of three-dimensional (3D) beams together, breaking the technological barriers in short distance data communications and providing for implementation of devices that can form data connections that are potentially fast, low power, and low cost, at short distances.).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the optical device of Cheng with the bonded optical device of Pezeshki for the first and second optical elements in order to increase the response time of the LED’s (Pezeshki; para. 0035).

Regarding claim 19, Cheng discloses wherein the optical emitters (1002a-1002c of figs. 18A-18M) of the first array are independently controllable (para. 0164; FIGS. 18A-18M illustrate example configurations of an illumination module (e.g., the illumination module 102)…and para. 0212; depending on which pixels are set to cause the light to be transmitted and which pixels are set to cause the light to be blocked, the amount different color light output by the illumination module 102 may be controlled).

Regarding claim 20, Cheng discloses wherein the first and second arrays of optical emitters comprise respective arrays of light emitting diodes (LEDs) (para. 0164; Each light emitter 1002a, 1002b, 1002c may emit different colors. For example, the first light emitter 1002a may be configured to emit a first color of light (e.g., red), the second light emitter 1002b may be configured to emit a second color of light (e.g., green), and the third light emitter 1002c may be configured to emit a third color of light (e.g., blue). Other configurations are also possible. The various light beams may travel and overlap within the beam combiner. One or more of the light emitters 1002a, 1002b, 1002c may include one or more LEDs).

Regarding claim 23, Cheng discloses wherein each of the first and second arrays of optical emitters comprise a plurality of matrices (para. 0164; One or more of the light emitters 1002a and 1002b may include one or more LEDs), each matrix including a plurality of pixels, the at least one processor element configured to selectively control the brightness of pixels within each matrix (para. 0213; color modulator may be controlled to activate or not activate different regions to produce the desired color and/or color combination. Additionally, the color modulator may be controlled to vary the amount of light output by the pixel to provide more than just two levels of brightness for said pixel).

Regarding claim 24, Cheng discloses further comprising isolation features between adjacent matrices of pixels (para. 0211; The pixels can include color filters or be disposed with respect to color filters such that, for example, light passing through the color pixel passes through the color filter. For example, one or more pixels may have associated therewith one or more color filters of a first color (e.g., red), one or more pixels may have associated therewith one or more color filters of a second color (e.g., green), and one or more pixels may have associated therewith one or more color filters of a third color (e.g., blue). The states of the pixel can be altered, for example, by applying electrical signals).

Regarding claim 25, Cheng discloses wherein each of the first and second optical elements is configured to create an image (para. 0213; different colors can be produced at different time to vary the color output in a time sequence matter that can be coordinated, for example, another SLM 106 that is illuminated with light from the illumination module 102 to produce different color images at different times.).
Cheng fails to explicitly teach wherein the image is monochromatic; however, it would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the image of Cheng making it monochromatic in order to reduce the power required to compose an image.

Regarding claim 26, Cheng discloses an optical device comprising: 
a first optical element having a first array of optical emitters configured to emit light of a first color (para. 0164; first light emitter 1002a may be configured to emit a first color of light (e.g., red)); 
a second optical element having a second array of optical emitters configured to emit light of a second color (para. 0164; second light emitter 1002b may be configured to emit a second color of light (e.g., green)) different from the first color; and
the second optical element (1002b) configured to emit light of a second color different from the first color (green), the first (1002a) and second optical elements (1002b) laterally offset from one another along a direction parallel to a major surface of the at least one carrier (illustrated in figs. 18E-18G);
an optical pathway optically coupled with the first and second optical elements (para. 0166; the pathway that is created by the first color mixing element 1004a, second color mixing element 1004b and third light emitters 1002b of figs. 18A-18M), the optical pathway configured to transmit a superposition of light from the first and second optical emitters to an optical output to be viewed by a user (the color mixing elements combine the first and second colors from the first and second optical elements 1002a and 1002b).

Regarding claim 27, Cheng discloses wherein the at least one carrier comprises a first carrier and a second carrier separate from the first carrier (illustrated in figs. 18A, 18E and 18G).

Regarding claim 32, Cheng discloses an optical device comprising: 
a first optical element having a first array of optical emitters configured to emit light of a first color (para. 0164; first light emitter 1002a may be configured to emit a first color of light (e.g., red)); a second optical element having a second array of optical emitters configured to emit light of a second color (para. 0164; second light emitter 1002b may be configured to emit a second color of light (e.g., green)) different from the first color.
Cheng fails to teach wherein the at least one carrier comprises at least one of silicon or glass.
Pezeshki discloses wherein the at least one carrier comprises at least one of silicon or glass (para. 0042; microLEDs are separately grown on a suitable “source” substrate 221 like sapphire, GaN, or silicon and then lifted off of the source substrate and bonded onto the “target” substrate or chip).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the optical device of Cheng with a glass substrate as disclosed in Pezeshki in order to reduce the heat that is transmitted from the LEDs to the display because silicon has a low thermal conductivity.

Regarding claim 34, Cheng discloses wherein the optical pathway comprises an optical waveguide (para. 0165; the color mixing element 1004 is optically coupled to a light input surface of a waveguide (e.g., the light input surface 113C of the waveguide 112)).

Regarding clam 35, Cheng discloses further comprising a third optical element (light emitter 1002c emitting blue of figs. 18A-18M) optically coupled with the optical pathway (illustrated in figs. 18A-18M).
Cheng fails to teach wherein optical element is bonded to the at least one processor element, the third optical element configured to emit light of a third color that is different from the first and second colors.
Pezeshki discloses chip-scale optical interconnect wherein a semiconductor chip bonded to the microLED without an intervening adhesive (para. 0034; the microLEDs are bonded to chips…para. 0024; the first semiconductor chip comprises a processor), the at least one processor element comprising active circuitry configured to control operation of the optical element (para. 0014; optical devices for displays and waveguide structures for control of three-dimensional (3D) beams together, breaking the technological barriers in short distance data communications and providing for implementation of devices that can form data connections that are potentially fast, low power, and low cost, at short distances.). 

Regarding claim 37, Cheng discloses wherein the first and second optical elements (1002a and 1002b of figs. 18A-18M) comprise respective arrays of optical emitters (para. 0164; light emitters 1002a, 1002b, 1002c may include one or more LEDs. For example, each light emitter may be exactly one LED or may be more).

Claim(s) 2 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US PG Pub. 20190018245) and Pezeshki et al. (US PG Pub. 20200411587) as applied to claim 1 above, and further in view of Morel (WO 2017089676A1).
Regarding claim 2, Cheng as modified by Pezeshki discloses an optical device comprising first and second optical elements emitting different colors ((para. 0164; first light emitter 1002a may be configured to emit a first color of light (e.g., red)) and para. 0164; second light emitter 1002b may be configured to emit a second color of light (e.g., green)).
Cheng as modified by Pezeshki fails to teach wherein respective dielectric bonding surfaces of the first optical element and the at least one processor element are directly bonded to one another without an intervening adhesive.
Morel discloses wherein respective dielectric bonding surfaces of the first optical element (micro-LEDs 18 of fig. 5H) and the at least one processor element (microchip 14 of fig. 5H) are directly bonded to one another without an intervening adhesive (pg. 6 7th para.; microchips 14, attached to the handle substrate 64 by their micro-LEDs 18, are then transferred onto the substrate 68, and secured so as to electrically connect the electrical connections of the control circuits to the corresponding electrical connections of the substrate 68, for example by means of heterogeneous direct bonding and illustrated in fig. 5H).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the optical element of Cheng and Pezeshki with the direct bonding technique of Morel in order to avoid undesirable changes or decomposition.

Regarding claim 41, Cheng as modified by Pezeshki discloses an optical device comprising first and second optical elements emitting different colors ((para. 0164; first light emitter 1002a may be configured to emit a first color of light (e.g., red)) and para. 0164; second light emitter 1002b may be configured to emit a second color of light (e.g., green)).
Cheng as modified by Pezeshki fails to teach wherein respective dielectric bonding surfaces of the first optical element and the at least one processor element are directly bonded to one another without an intervening adhesive.
Morel discloses wherein respective dielectric bonding surfaces of the first optical element (micro-LEDs 18 of fig. 5H) and the at least one processor element (microchip 14 of fig. 5H) are directly bonded to one another without an intervening adhesive (pg. 6 7th para.; microchips 14, attached to the handle substrate 64 by their micro-LEDs 18, are then transferred onto the substrate 68, and secured so as to electrically connect the electrical connections of the control circuits to the corresponding electrical connections of the substrate 68, for example by means of heterogeneous direct bonding and illustrated in fig. 5H).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the optical element of Cheng and Pezeshki with the direct bonding technique of Morel in order to avoid undesirable changes or decomposition.

Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US PG Pub. 20190018245) and Pezeshki et al. (US PG Pub. 20200411587) as applied to claim 1 above, and further in view of Miller et al. (US PG Pub. 20180120568).
Regarding claims 21 and 22, Cheng as modified by Pezeshki discloses an optical device comprising first and second optical elements emitting different colors ((para. 0164; first light emitter 1002a may be configured to emit a first color of light (e.g., red)) and para. 0164; second light emitter 1002b may be configured to emit a second color of light (e.g., green)).
Cheng as modified by Pezeshki fails to teach wherein a pitch of the optical emitters of the first array is less than 50 microns and further less than 10 microns.
Miller discloses a femto- projector comprising LEDs wherein a pitch of the optical emitters of the first array is less than 50 microns and further less than 10 microns (para. 0050; individually addressable emitters (LEDs), with an emitter-to-emitter pitch of not more than 3 microns and preferably not more than 1 micron).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the optical device of Cheng and Pezeshki with the LED pitch of Miller in order to provide the optical device with image sharpness and contrast (Miller; para. 0049).

Allowable Subject Matter
Claims 3, 4, 6, 8, 9, 30 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The subject matter of claim 3 that was found to be allowable is herein respective conductive contact pads of the first optical element and the at least one processor element are directly bonded and electrically connected to one another without an intervening adhesive. 

Claim 4 is allowable as being dependent on claim 3.

The subject matter of claim 6 that was found to be allowable is wherein the at least one processor element comprises a first processor element and a second processor element separate from the first processor element, the first optical element bonded to the first processor element and the second optical element bonded to the second processor element.

The subject matter of claim 8 that was found to be allowable is wherein the optical pathway comprises an optical waveguide, wherein the first optical element is disposed between the optical waveguide and the first processor element, and wherein the second optical element is disposed between the optical waveguide and the second processor element.

Claim 9 is allowable as being dependent on claim 8.

The subject matter of claim 30 that was found to be allowable is wherein respective dielectric bonding surfaces of the first optical element and the at least one carrier are directly bonded to one another without an intervening adhesive.

Claim 31 is allowable as being dependent on claim 30.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        1 September 2022

/BAO-LUAN Q LE/Primary Examiner, Art Unit 2882